Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1961
                      Lower Tribunal No. F78-14397
                          ________________

                            Lester Enriquez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Dava J.
Tunis, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.